Title: Cotton Tufts to John Adams, 3 July 1775
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Weymouth July. 3. 1775
     
     You have no Doubt long before this heard of the unhappy Fate of Charlestown, its Destruction by Fire, the forcing of our Entrenchments there by the ministerial Troops and the Loss of our valuable Friend Doct. Warren who was shot through the Breast and soon expir’d. The Entrenchments were unfinishd the work of but one Night. However, they were gallantly defended and by all Accounts, there was an amazing Destruction amongst the british Troops; a Victory bought at the dearest Rate—and if all their Victories are thus bought, they will exactly resemble the Soldier who conquers but in the Contest recieves a Wound of which he afterwards dies. The lowest Accountt of their Loss amounts to 1000 Killd and Wounded and the greater part of those who have come out of Boston since the Engagement report from 13 to 1400 and some have gone as far as 1800. On our Side about 50 were killd, from 25 to 30 Prisoners mostly wounded, 100 and upwards wounded who returnd from the Battle. Of the Killd,
      Wounded and those that were made Prisoners I believe they dont exceed 200—which considering the amazing Disadvantages they were under surrounded almost on every side, exposed to the Fire of the Army, Ships and Floating Batteries, blinded and choaked with the Smoak of the Town that it seems almost miraculous so few were killd and wounded. Not above 800 or 900 of our Men were engag’d in this Battle and the British Troops were from 3 to 5000 according to the best Accounts We Can get. Could You my Friend send us a Recipe for the Destruction of those Vermin that float on the Watre and spit out their Venom, Fire and Rage at us, it is probable we should maintain our Ground, and make a pretty good Figure amongst the Warriors and Heroes of this Age. But they sadly worry us. All our Harbours are seald. No Provision Vessell enters. Quere How are Ordnance Stores to get in.—Since the Engagement Our Forces have been very industrious in entrenching and fortifying at Roxbury,
      Cambridge and in the Environs of Charlestown.
     This Morning We hear from McNeal a Rope maker who got out of Boston Yesterday—That in the late Battle 90 Commissiond and 180 or 190 non commission’d officers of the British Troops were wounded and slain. What must then be the Number of Privates! Col. Bruce, Majr. Pitcairn, Majr. Small, Majr. Sheriff are said to be amongst the Dead. These are mentiond by those that come from Town. But all Accounts from that Quarter are to be receiv’d cum Grano Salis. For the Inhabitants of the Town (at present) are in the most abject State imaginable, under military Law, insulted, afraid to stir, move or ask Questions.—However what I have mentiond in the former part of this Letter relative to the Destruction of the British Troops is perhaps well grounded as it is supported by Accounts from J. Bradford, King, Cockran (Bartlet and John Thomas of Plimouth), McNeal and sundry others who have come out at different Times since the Engagement and by Hartly from Hospital Island who was sent here last
      Week by the Selectmen of Boston (at the Desire (as they say) of 25 Prisoners from the Country and many of them dangerously wounded) for fresh Provision. By the advice of Congress some Fresh Provision was sent. This same Hartley (alias his Wife) has been at Weymouth twice since the Engagement and confirm the above Accounts.
     Having told You what there seems to be pretty good Authority for, I will mention some Things that I cannot vouch for but are commonly talkd off—Viz. that Genl. Burgoine has not been seen since the Battle—some say that He was slain, others that He immediately embarked for England.—That 250 Soldiers Widows were sent to England or Ireland in a Transport Ship, Gen. Gage not being able to support them in Boston. If true, methinks these will be weighty Preachers.—That 40 or 50 Ton of Powder has got into New York.—That the Rhode Islanders are fitting out Privateers—&c. &c. We were not long since told that in that Vessel, which was brought in to Philadelphia with Col. Skeene, were 70 Chests of Arms. Pray let me know whether it was a Fact.
     You complain in a Letter to your Bosom Friend that your former Correspondents have forgot You. You see by this, that one (at least) bears You in Remembrance, and if You will accept this as it is without being transcribed, and with its Length, I’ll promise you a shorter one if Life and Health permits, by future Conveyance. My Health has been declining. The Alarms we have had Here and the multiplicity of Care and Business That devolvd on me in Consequence of them, with the Infirmities of Body have almost destroyd me. This Fortnight past I have recruited much. A General Time of Health. No reigning Disorder Except the Rash which is in almost every Town. The Season has been very dry—from Boston to Scituate on the Sea Shore extending about 10 Miles back—in Weymouth not more than half the Hay on Upland that was produc’d last Year. Your Land produces Hay in plenty, dry or wet, That I trust You will have enough for Yourself and some for your Neighbours. Your’s, your Father Smith’s and
      my Family are well. It would be agreeable to hear from You, and to be inform’d what is in Agitation in your grand assembly &c. That Heaven may inspire You all with Wisdom and make You happily instrumental of the Salvation of America is the Ardent Wish and Prayer of Dear Sr.
     
      Yr. Friend & Humb. Servt.,
      Cotton Tufts
     
     
     
      Dear Sr.
      
       June i.e. July 4th.
      
     
     I am this moment informd that your Congress, in Settlement of the Generals have made Col. Heath superior in Command to General Thomas—A measure which has given great Concern to the most sensible and judicious and probably you will have Applications for the reversal of it. The Latter is said to be judicious, steady and unruffled— the former a Theoretical Officer and further they say not. I heard this from a Gentleman direct from Head Quarters, well acquainted with the Sentiments of the most discerning and is himself a Man of distinguishd Abilities and a Warm Friend to the Cause. Indeed the Sence of the Congress upon this Point may be fully collected in their late appointment of Doct. Warren to a Command in the Army superior to Col. Heath. Yrs. ut supra.
    